Item 1: Statement of Investments Value Shares COMMON STOCKS (note 1a) AEROSPACE/DEFENSE (2.7%) 325,000 United Technologies Corporation (Cost $22,957,205) $27,511,250 BUILDING AND REAL ESTATE (1.6%) 1,816,755 CEMEX, S.A. de C.V. ADR* (a) (Cost $20,795,951) 16,223,624 COMMUNICATIONS AND INFORMATION SERVICES (6.6%) 960,000 Cisco Systems, Inc. (a) 16,464,000 300,000 MSCI Inc. Class A (a) 11,046,000 700,000 QUALCOMM Incorporated 38,381,000 (Cost $47,448,301) 65,891,000 COMPUTER SOFTWARE AND SYSTEMS (8.8%) 60,000 Apple Inc. (a) 20,910,450 1,015,000 Dell Inc. (a) 14,727,650 770,000 Microsoft Corporation 19,550,300 55,000 Nintendo Co., Ltd. 14,932,938 360,000 Teradata Corporation (a) 18,252,000 (Cost $80,719,797) 88,373,338 CONSUMER PRODUCTS AND SERVICES (10.7%) 350,000 Diageo plc ADR* 26,677,000 450,000 Nestle S.A. 25,988,963 325,000 PepsiCo, Inc. 20,933,250 206,000 Towers Watson & Co. Class A 11,424,760 700,495 Unilever N.V. 22,101,647 (Cost $80,978,527) 107,125,620 ENVIRONMENTAL CONTROL (INCLUDING SERVICES) (5.2%) 957,100 Republic Services, Inc. 28,751,284 630,000 Waste Management, Inc. 23,524,200 (Cost $39,190,474) 52,275,484 FINANCE AND INSURANCE (24.4%) BANKING (3.9%) 500,000 Bond Street Holdings LLC (a) (b) 10,000,000 425,000 JPMorgan Chase & Co. 19,592,500 110,000 M&T Bank Corporation 9,731,700 (Cost $27,690,799) 39,324,200 INSURANCE (11.8%) 315,000 Arch Capital Group Ltd. (a) 31,244,850 245,000 Everest Re Group, Ltd. 21,604,100 525,000 Fidelity National Financial, Inc. 7,418,250 37,500 Forethought Financial Group, Inc. Class A with Warrants (a) (c) 7,500,000 325,000 MetLife, Inc. 14,537,250 260,000 PartnerRe Ltd. 20,602,400 83,000 Transatlantic Holdings, Inc. 4,039,610 200,000 The Travelers Companies, Inc. 11,896,000 (Cost $55,887,335) 118,842,460 OTHER (8.7%) 375,000 American Express Company 16,950,000 330,492 Aon Corporation 17,502,856 110 Berkshire Hathaway Inc. Class A (a) 13,783,000 1,666,667 Epoch Holding Corporation 26,300,005 590,000 Nelnet, Inc. 12,879,700 (Cost $39,167,898) 87,415,561 (Cost $122,746,032) 245,582,221 Value Shares COMMON STOCKS (continued) (note 1a) HEALTH CARE / PHARMACEUTICALS (7.1%) 200,000 Celgene Corporation (a) $11,515,000 262,100 Cephalon, Inc. (a) 19,940,568 529,900 Cytokinetics, Incorporated (a) 789,551 564,500 Gilead Sciences, Inc. (a) 23,974,315 755,808 P fi zer Inc. 15,350,460 195,344 Poniard Pharmaceuticals, Inc. (a) 81,849 (Cost $64,607,847) 71,651,743 MACHINERY AND EQUIPMENT (4.9%) 1,200,000 ABB Ltd. ADR* 29,028,000 900,000 The Manitowoc Company, Inc. 19,692,000 (Cost $23,703,922) 48,720,000 METALS AND MINING (2.0%) 224,200 Alpha Natural Resources, Inc. (a) 13,310,754 150,000 Nucor Corporation 6,903,000 (Cost $16,054,563) 20,213,754 MISCELLANEOUS (5.1%) Other (d) (Cost $55,806,597) 51,355,262 OIL AND NATURAL GAS (INCLUDING SERVICES) (14.8%) 296,478 Apache Corporation 38,814,900 300,000 Canadian Natural Resources Limited 14,829,000 130,062 Devon Energy Corporation 11,935,790 725,000 Halliburton Company 36,134,000 2,050,000 Weatherford International Ltd. (a) 46,330,000 (Cost $74,191,385) 148,043,690 RETAIL TRADE (16.5%) 575,000 Costco Wholesale Corporation 42,159,000 400,000 J.C. Penney Company, Inc. 14,364,000 331,000 Target Corporation 16,553,310 1,512,400 The TJX Companies, Inc. 75,211,652 333,000 Wal-Mart Stores, Inc. 17,332,650 (Cost $71,856,319) 165,620,612 SEMICONDUCTORS (2.6%) 575,000 ASML Holding N.V. (Cost $13,463,950) 25,587,500 TECHNOLOGY (3.2%) 750,000 International Game Technology 12,172,500 1,900,000 Xerox Corporation 20,235,000 (Cost $34,368,474) 32,407,500 TOTAL COMMON STOCKS (116.2%) (Cost $768,889,344) 1,166,582,598 Warrants WARRANT BANKING (0.3%) 175,000 JPMorgan Chase & Co., expires 10/28/2018 (a) (Cost $2,234,226) 2,936,500 Value Shares SHORT-TERM SECURITY AND OTHER ASSETS (note 1a) 17,624,536 SSgA Prime Money Market Fund (1.8%) (Cost $17,624,536) $17,624,536 TOTAL INVESTMENTS (e) (118.3%) (Cost $788,748,106) 1,187,143,634 Cash, receivables and other assets less liabilities (0.6%) 6,807,753 PREFERRED STOCK (-18.9%) (190,117,175) NET ASSETS APPLICABLE TO COMMON STOCK (100%) $1,003,834,212 * ADR - American Depository Receipt (a) Non-income producing security. (b) Level 3 fair value measurement, restricted security acquired 11/4/09, aggregate cost $10,000,000, unit cost and fair value is $20 per share, note 2. Fair value is based upon dated bid and transaction prices provided via the NASDAQ OMX Group, Inc. PORTAL Alliance trading and transfer system for privately placed equity securities traded in the over-the-counter market among quali fi ed investors and an evaluation of book value per share. (c) Level 3 fair value measurement, restricted security acquired 11/3/09, aggregate cost $7,500,000, unit cost and fair value is $200 per share, note 2. Fair valuation is based upon a market approach using valuation metrics (market price-earnings and market price-book value multiples), and changes therein, relative to a peer group of companies established by the underwriters. (d) Securities which have been held for less than one year, not previously disclosed, and not restricted. (e) At March 31, 2011: the cost of investments for Federal income tax purposes was the same as the cost for fi nancial reporting purposes, aggregate gross unrealized appreciation was $427,452,997, aggregate gross unrealized depreciation was $29,057,469, and net unrealized appreciation was $398,395,528. Contracts Value (100 shares each) COMMON STOCK/EXPIRATION DATE/EXERCISE PRICE (note 1a) CONSUMER PRODUCTS AND SERVICES 209 Visteon Corporation/June 2011/$70.00 (Premium Deposited with Broker $163,590) $190,190 (see notes to fi nancial statements) NOTES TO FINANCIAL STATEMENTS (Unaudited) General American Investors General American Investors Company, Inc. (the "Company"), established in 1927, is registered under the Investment Company Act of 1940 as a closed-end, diversified management investment company. It is internally managed by its officers under the direction of the Board of Directors. 1. SECURITY VALUATION Equity securities traded on a national securities exchange are valued at the last reported sales price on the last business day of the period. Equity securities reported on the NASDAQ national market are valued at the official closing price on that day. Listed and NASDAQ equity securities for which no sales are reported on that day and other securities traded in the over-the-counter market are valued at the last bid price (asked price for options written) on the valuation date. Equity securities traded primarily in foreign markets are valued at the closing price of such securities on their respective exchanges or markets. Corporate debt securities, domestic and foreign, are generally traded in the over-the-counter market rather than on a securities exchange. The Company utilizes the latest bid prices provided by independent dealers and information with respect to transactions in such securities to assist in determining current market value. If, after the close of foreign markets, conditions change significantly, the price of certain foreign securities may be adjusted to reflect fair value as of the time of the valuation of the portfolio. Investments in money market funds are valued at their net asset value. Special holdings (restricted securities) and other securities for which quotations are not readily available are valued at fair value determined in good faith pursuant to procedures established by and under the general supervision of the Board of Directors. 2. OPTIONS The Company may purchase and write (sell) put and call options. The Company typically purchases put options or writes call options to hedge the value of portfolio investments while it typically purchases call options and writes put options to obtain equity market exposure under specified circumstances. The risk associated with purchasing an option is that the Company pays a premium whether or not the option is exercised. Additionally, the Company bears the risk of loss of the premium and a change in market value should the counterparty not perform under the contract. Put and call options purchased are accounted for in the same manner as portfolio securities. Premiums received from writing options are reported as a liability on the Statement of Assets and Liabilities. Those that expire unexercised are treated by the Company on the expiration date as realized gains on written option transactions in the Statement of Operations. The difference between the premium received and the amount paid on effecting a closing purchase transaction, including brokerage commissions, is also treated as a realized gain, or, if the premium is less than the amount paid for the closing purchase transaction, as a realized loss on written option transactions in the Statement of Operations. If a call option is exercised, the premium is added to the proceeds from the sale of the underlying security in determining whether the Company has realized a gain or loss on investments in the Statement of Operations. If a put option is exercised, the premium reduces the cost basis for the securities purchased by the Company and is parenthetically disclosed under cost of investments on the Statement of Assets and Liabilities. The Company as writer of an option bears the market risk of an unfavorable change in the price of the security underlying the written option. 3. FAIR VALUE MEASUREMENTS Various data inputs are used in determining the value of the Company’s investments. These inputs are summarized in a hierarchy consisting of the three broad levels listed below: Level 1 - quoted prices in active markets for identical securities (including money market funds which are valued using amortized cost and which transact at net asset value, typically $1 per share), Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, credit risk, etc.), and
